Order entered August 19, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-00855-CR

                                   THOMAS KELLAM, Appellant

                                                V.

                                  THE STATE OF TEXAS, Appellee

                      On Appeal from the County Criminal Court No. 10
                                   Dallas County, Texas
                           Trial Court Cause No. MA11-57501-L

                                            ORDER
       The Court REINSTATES the appeal.

       On July 11, 2013, we granted the motion of Matthew Kita to withdraw as appellant’s

attorney and ordered the trial court to make findings regarding whether appellant desires to

pursue the appeal and whether he is entitled to court-appointed counsel. We ADOPT the finding

that appellant no longer desires to pursue the appeal.

       We ORDER the appeal submitted as of the date of this order, without the reporter’s

record and briefs, to a panel consisting of Justices Moseley, Bridges, and Lang-Miers. See TEX.

R. APP. P. 37.3(c), 38.8(b)(4).

                                                       /s/   DAVID EVANS
                                                             JUSTICE